Kerwin, J.
(dissenting). I dissent from the opinion of the majority of the court. I think the case of Lally v. Lally, 152 Wis. 56, 138 N. W. 651, was incorrectly decided and that to follow the decision in that case is simply perpetuating an error.
The rule of stare decisis is invoked in the majority opinion in the instant case, apparently as a justification for adhering to the Lally Case. True, the rule of stare decisis applies where the decision is of such long standing as to become a rule of property and where the overruling of it would be likely to work great mischief. No reason appears for adhering to the rule of store decisis here. Harrington v. Pier, *360105 Wis. 485, 493, 82 N. W. 345; Baker v. Madison, 62 Wis. 137, 22 N. W. 141, 583; Van Valkenburgh v. Milwaukee, 43 Wis. 574; Hawks v. Pritzlaff, 51 Wis. 160, 7 N. W. 303; Kneeland v. Milwaukee, 15 Wis. 454, 474; Pratt v. Brown, 3 Wis. 603; Whereatt v. Worth, 108 Wis. 291, 84 N. W. 441.
It is Reid in the majority opinion in the instant case that an award of any sum either in gross or payable in instal-ments, if so denominated in the judgment, is final division • whether there is sufficient property out of which the awai;d can be paid or not; but that an award to a wife of a sum payable annually during her life or widowhood, though denominated in the judgment as final division, is not a final division. To put it another way, the majority opinion holds that an award of any.sum, no matter how small, payable monthly for any definite period is final division, if so declared in the judgment, while an award of a like sum payable monthly for the life of the wife where she has an expectancy of twenty-five years, more or less, or payment of such sum during widowhood, is not a final division. There is no authority under the statute governing alimony and final division for such distinction. The statute authorizes the court to award alimony or make final division and there is no limitation as to how this shall be done. The power to make final division includes the power to determine what shall be final division in the absence of restriction in the written law; and there is none.
In my opinion the decisions in Lally v. Lally, supra, and the instant case are out of harmony with every other decision of this court upon the subject. Hopkins v. Hopkins, 40 Wis. 462; Thomas v. Thomas, 41 Wis. 229; Bacon v. Bacon, 43 Wis. 197; Blake v. Blake, 68 Wis. 303, 32 N. W. 48; Campbell v. Campbell, 37 Wis. 206; Maxwell v. Sawyer, 90 Wis. 352, 63 N. W. 283; Palica v. Palica, 114 Wis. 236, 90 N. W. 165; Von Trott v. Von Trott, 118 Wis. 29, 94 N. W. 798; *361Kistler v. Kistler, 141 Wis. 491, 124 N. W. 1028; Brenger v. Brenger, 142 Wis. 26, 125 N. W. 109.
I think Lally v. Lally, supra, should be overruled and the judgment below in the instant case held to be a final division' and distribution of property.
Timlin, J., also dissented.